DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/22 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hugh Mansfield (Reg. No. 55,757) on 4/22/22.
The application has been amended as follows: 
9.	The method for organising a tray of Claim 8
10.	The method for organising a tray of Claim 8
11.	The method for organising a tray of Claim 8
12.	The method for organising a tray of Claim 8
13.	The method for organising a tray of Claim 11

Allowable Subject Matter
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-7, the prior art does not disclose or reasonably suggest a modular fiber optic cassette system, the system comprising a set of fiber optic cassettes, a selected plurality of the cassettes arrangeable side by side along said tray front end wherein each of said cassettes comprises a plurality of optic plug receiving receptacles arranged side by side in a row along a front thereof, a first of said set of cassettes comprising a first cassette width as measured between outer side edges thereof of one, two, three, four and six standard width units and a second of said cassettes comprising a second cassette width as measured between outer side edges thereof different from said first cassette width and one of one, two, three, four and six standard width units, wherein when arranged on the tray an outer side edge of each of said selected cassettes is directly adjacent an outer side edge at least one other selected cassette, in combination with the remaining limitations of the claims.
Re. Claims 8-13, the prior art does not disclose or reasonably suggest a method for organising a tray comprising a front edge in a fiber optic interconnect system, the method comprising selecting a plurality of cassettes for installation on the tray from a set of cassettes having a plurality of different widths as measured between respective outer side edges thereof, wherein when arranged on the tray an outer side edge of each of said selected cassettes is directly adjacent an outer side edge of least one other selected cassette, in combination with the remaining limitations of the claims.
The most applicable prior art, Sedor et al. (US 10,215,944 B2), addressed in the Office Action mailed 12/21/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  When widths are measured from the outer side edges of the cassettes, Sedor et al. fails to disclose cassettes having the sizes required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        4/22/22